19-23185-rdd        Doc 22      Filed 06/20/19       Entered 06/20/19 16:52:16     Main Document
                                                    Pg 1 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:                                                     :   Chapter 11
                                                           :
 Retrieval-Masters Creditors Bureau, Inc.,                 :
                                                           :   Case No. 19-23185
                                                           :
                                   Debtor.                 :
-----------------------------------------------------------X


                           NOTICE OF APPEARANCE AND REQUEST
                          FOR SERVICE OF NOTICE AND PLEADINGS


                 PLEASE TAKE NOTICE that pursuant to Rule 9010(b) of the Federal Rules of

Bankruptcy Procedure 1, New York State Attorney General Letitia James, hereby files this Notice

of Appearance and Request for Notice and Pleadings, a party in interest in the above captioned

bankruptcy case (“Case”), and does hereby request that all notices required to be given under

Rule 2002, including notices under Rule 2002(i) that, but for this request, would be provided

only to committees appointed pursuant to Title 11, U.S.C. § 101 et seq. or their authorized

agents, and all papers served or required to be served in this Case and any related adversary

proceeding, be given to and served upon:

                                                      Clark P. Russell
                                                    Deputy Chief Bureau
                                            Bureau of Internet and Technology
                                      Office of the New York State Attorney General
                                                28 Liberty Street, 20th Floor
                                                   New York, NY 10005




1 Unless otherwise stated, all references to “Rule” shall mean the Federal
Rules of Bankruptcy Procedure.
19-23185-rdd      Doc 22     Filed 06/20/19     Entered 06/20/19 16:52:16          Main Document
                                               Pg 2 of 4


        PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only

 notices and papers referred to in Rule 2002 but also includes, without limitation, notices of any

applications, motions, orders, complaints, demands, hearings, requests or petitions, answering or

reply papers, memoranda and briefs in support of any of the foregoing, disclosure statements, plans

of reorganization, or any other document brought before this Court with respect to this Case, whether

formal or informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,

telephone, facsimile, electronic transmission or otherwise. The Clerk of the Court is requested to

place the names and addresses of counsel as set forth in this Notice on any Master Service List in

this case.



               PLEASE TAKE FURTHER NOTICE that, neither this Notice of Appearance

(“Notice”) nor any subsequent appearance, pleading or proof of claim, shall constitute a waiver of (i)

the right to have final orders entered in non-core matters entered only after de novo review by a

District Judge, (ii) the right to trial by jury in any proceeding triable in this case or any case,

controversy, or proceeding related to this case, (iii) the right to have the District Court withdraw the

reference in any matter subject to mandatory or discretionary withdrawal, (iv) any objection to the

jurisdiction of this Bankruptcy Court for any purpose other than with respect to this Notice, and (v)

any other rights, claims, actions, defenses, setoffs or recoupments as appropriate, in law or equity, or
19-23185-rdd    Doc 22     Filed 06/20/19    Entered 06/20/19 16:52:16       Main Document
                                            Pg 3 of 4


under any agreements, all of which are expressly reserved.

Dated: New York, New York
       June 19, 2019

                                            Respectfully submitted,

                                            Letitia James
                                            Attorney General of the State of New York
                                            Attorney for New York State

                                            By:




                                            Clark P. Russell
                                            Deputy Bureau Chief
                                            28 Liberty Street, 20th Floor
                                            New York, NY 10005
                                            Telephone: (212) 416-6494
                                            Email: clark.russell@ag.ny.gov
19-23185-rdd     Doc 22     Filed 06/20/19    Entered 06/20/19 16:52:16        Main Document
                                             Pg 4 of 4




                                CERTIFICATE OF SERVICE


       I, Clark P. Russell of the NYS Office of the Attorney General, hereby certify

that on June 19, 2019, I electronically filed and served the attached Notice of Appearance, by

using the CM/ECF system.



Executed on June 19, 2019




                                     _______________________________
                                             Clark P. Russell
